Order issued January 3, 2013




                                             In The
                                Qiuitrt tif pia1i
                       .FiftI! Thtrict of ixa at Oatta
                                     No. 05-12-01640CV


                         IN RE LAKEITH AMIR-SHARIF, Relator


                Original Proceeding from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-09-7655


                                         ORDER
                         Before Justices O’Neill, Francis, and Murphy

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.